                          Jane Doe v. Halstead Manhattan, LLC et ano.
                                No. 1:18-cv-05436-AKH-DCF

  INDEX TO EXHIBITS TO DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

Defs.' Ex. A: Deed dated December 8, 2011 (recorded as City Register Doc. No.
              2011121600174001) to F. Champel for condo unit 4 at 123 West 131st Street

Defs.' Ex. B: Lease and renewal lease between Mr. Champel and Ms. Doe

Defs.' Ex. C: Email from F. Champel to A. Haynes dated March 19, 2017 re intent to sell condo
              unit

Defs.' Ex. D: Exclusive Listing Agreement dated March 21, 2017 by F. Champel to Halstead
              Property for condo unit

Defs.' Ex. E: Public listing for sale of condo unit 4 at 123 West 131st Street, New York, New
              York 10027, Halstead Property web site https://www.halstead.com.

Defs.' Ex. F: Email dated April 7, 2017 from Ms. Doe to A. Haynes re offer of $420K with
              seller's concession of $10k

Defs.' Ex. G: Email dated May 4, 2017 from Ms. Doe to A. Haynes withdrawing $450,000
              “best and final offer”

Defs.' Ex. H: A. Haynes summary of the offers received from prospective buyers for condo unit
              4 at 123 West 131st Street

Defs.' Ex. I:   Email dated May 9, 2017 from Ms. Doe to F. Champel re purchase of condo unit

Defs.' Ex. J:   Email dated May 11, 2017 from F. Champel to Ms. Doe re sale of unit to Minkin

Defs.' Ex. K: Email dated May 9, 2017 from A. Haynes to Ms. Doe re sale of unit to Minkin

Defs.' Ex. L: Email dated May 9, 2017 from K. Adler to A. Haynes re offer

Defs.' Ex. M: Email dated May 10, 2017 from Ms. Doe to F. Champel

Defs.' Ex. N: Contract of Sale dated May 2017 F. Champel to B. Minkin

Defs.' Ex. O: Amendment to Contract of Sale dated as of June 9, 2017

Defs.' Ex. P: Deed dated July 21, 2017 from F. Champel to B. Minkin (recorded as City
              Register Doc. ID: 2017072600981005)

Defs.' Ex. Q: Complaint dated and filed June 15, 2018 (ECF Doc. No. 2)

Defs.' Ex. R: Answer dated and filed August 23, 2018 (ECF Doc. No. 14)

Defs.' Ex. S: Excerpts from transcript of deposition of “Jane Doe” taken December 18, 2011
